TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00378-CV



            Food For Life Network LLC, and Sherrie Newland-Kjar, Appellants

                                                v.

                      Jamail Development Partnership, LTD, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 12-0812-C277, HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants have filed a motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: September 18, 2014